IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: RICHARD LEE OLDS, ON HIS           : No. 127 WM 2016
OWN BEHALF AND ON BEHALF OF ALL           :
OTHER SIMILARLY SITUATED                  :
INDIVIDUALS APPEALING FROM OR             :
AWAITING RESENTENCING PURSUANT            :
TO MILLER V. ALABAMA AND                  :
MONTGOMERY V. LOUISIANA                   :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Motion for Leave to File a Reply is

GRANTED, and the Application for Exercise of Extraordinary Jurisdiction or King’s

Bench Power the Motion for Leave to File a Reply is DENIED.